Exhibit 99.1 Century Reports 2011 Financial Results MONTEREY, CA. February 23, 2012 Century Aluminum Company (NASDAQ:CENX) reported a net loss of $31.1 million ($0.35 per basic and diluted common share) for the fourth quarter of 2011.Financial results were positively impacted by an unrealized gain on forward contracts of $2.4 million primarily related to the mark to market of aluminum price protection options. Cost of sales for the quarter included a $6.3 million charge for lower of cost or market inventory adjustments. For the fourth quarter of 2010, the company reported net income of $65.3 million ($0.65 per basic and $0.64 per diluted common share).Financial results were negatively impacted by an unrealized loss on forward contracts of $5.6 million primarily related to the mark to market of aluminum price protection options and by a contractual termination pension benefit charge of $4.6 million due to the continued curtailment of the Ravenswood facility.Changes to the Century of West Virginia retiree medical benefits program increased quarterly results by $56.7 million with an associated discrete tax benefit of $2.0 million.Cost of sales for the quarter included a $15.9 million net after-tax charge for the portion of power costs at Hawesville paid by the previous power supplier per the terms of the power agreements. For 2011, the company reported net income of $11.3 million ($0.11 per basic and diluted common share).Financial results were negatively impacted by a $7.7 million charge in the second quarter related to the contractual impact of changes in the company's Board of Directors and the executive management team, a charge of $2.9 million related to an insurance receivable, and a charge of $0.8 million related to the early retirement of debt. Changes to the Century of West Virginia retiree medical benefits program increased results by $18.3 million with an associated discrete tax benefit of $4.2 million.An unrealized gain on forward contracts, primarily related to the mark to market of aluminum price protection options, positively impacted results by $0.8 million.Cost of sales included an $8.6 million charge related to the restart of a curtailed potline at the Hawesville, KY smelter, and a $19.8 million charge for lower of cost or market inventory adjustments. For 2010, the company reported net income of $60.0 million ($0.59 per basic and diluted common share).Financial results were negatively impacted by an unrealized loss on forward contracts of $10.0 million primarily related to the mark to market of aluminum price protection options and by a contractual termination pension benefit charge of $4.6 million due to the continued curtailment of the Ravenswood facility.Changes to the Century of West Virginia retiree medical benefits program increased results by $56.7 million with an associated discrete tax benefit of $2.0 million.Tax benefits related to the release of tax reserves no longer required positively impacted results by $2.1 million.Cost of sales included a $63.2 million net after-tax charge for the portion of power costs at Hawesville paid by the previous power supplier per the terms of the power agreements. Sales for the fourth quarter of 2011 were $318.2 million compared with $316.9 million for the fourth quarter of 2010.Shipments of primary aluminum for the 2011 fourth quarter were 155,649 tonnes compared with 148,923 tonnes shipped in the year-ago quarter.Sales for 2011 were $1,356 million compared with $1,169 million for 2010, and total 2011 primary aluminum shipments of 602,142 tonnes compared with 585,395 tonnes shipped in 2010. “We continue to see generally favorable conditions in our markets,” commented Michael Bless, President and Chief Executive Officer.“Trends in end customer demand remain good across a range of key segments.In the U.S., physical premiums remain supportive and interest in higher margin specialty products continues to be strong.The increase in large-user power costs, pervasive across developed economies, is a serious ongoing challenge which is threatening the long-term competitiveness of what would otherwise be very good businesses.We are spending considerable effort to address this challenge to our U.S. smelters. Broader market conditions remain volatile, and will continue to be sensitive to, amongst other developments, the environment in the Eurozone and in the Chinese economy.With this background, we plan to invest in 2012 in growing and improving our businesses, while continuing to prepare for reasonable contingencies. “We are pleased with the Company’s recent performance,” continued Bless.“Though we always expect continuing improvement, safety trends have been gratifying these last few months; the Board and I would like to acknowledge the efforts of all employees toward this, our first priority.As forecast, Hawesville returned to near full production by year-end.Key performance indicators have continued to improve, conversion costs have fallen, metal quality has improved and fourth quarter production was up 12 percent versus the third quarter.Across our businesses, we have begun to see some abatement in the recent significant increases in raw material costs.In Iceland, Grundartangi had an excellent quarter, and has fully recovered from the temporary instability caused by the power interruption in early January.In late December, we received the ruling related to the arbitration with one of the power suppliers for the new plant at Helguvik.The ruling was generally favorable to Nordural and we are now in discussions with both power suppliers aimed at reaching, over the next several months, final agreements which will allow us to recommence major project activity.” Century Aluminum Company owns primary aluminum capacity in the United States and Iceland. Century's corporate offices are located in Monterey, Calif.More information can be found at www.centuryaluminum.com. - ### - Century Aluminum’s quarterly conference call is scheduled for 5:00 p.m. Eastern time today.To listen to the conference call and to view related presentation materials, go to www.centuryaluminum.com and click on the conference call link on the homepage. Contacts: Lindsey Berryhill (media) 831-642-9364 Shelly Harrison (investors) 831-642-9357 Certified Advisors for the First North market of the OMX Nordic Exchange Iceland hf. for Global Depositary Receipts in Iceland: Atli B. Gudmundsson, Senior Manager Corporate Finance, NBI hf. Steingrimur Helgason, Director Corporate Finance, NBI hf. Cautionary Statement This press release and comments made by Century management on the quarterly conference call contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements about future, not past, events and involve certain important risks and uncertainties, any of which could cause our actual results to differ materially from those expressed in our forward-looking statements, including, without limitation, declines in aluminum prices or increases in our operating costs; deterioration of global or local financial and economic conditions; additional delays in the completion of our Helguvik, Iceland smelter, including our ability to secure a reliable power supply and our ability to successfully manage and/or improve performance at each of our operating smelters. Forward-looking statements in this press release include, without limitation, statements regarding future market and economic conditions, including the continuance of demand, pricing and cost trends in the aluminum market; our plans to invest in and grow our business in 2012; and our ability reach final agreements with the power suppliers to our Helguvik, Iceland smelter and recommence major project activity. More information about these risks, uncertainties and assumptions can be found in the risk factors and forward-looking statements cautionary language contained in our Annual Report on Form 10-K and in other filings made with the Securities and Exchange Commission. We do not undertake, and specifically disclaim, any obligation to revise any forward-looking statements to reflect the occurrence of future events or circumstances. Century Aluminum Company Consolidated Statements of Operations (in Thousands, Except Per Share Amounts) (Unaudited) Three months ended December 31, Year ended December 31, NET SALES Third-party customers $ Related parties COST OF GOODS SOLD GROSS PROFIT (LOSS) ) OTHER OPERATING EXPENSES (INCOME) – NET ) ) ) SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING INCOME (LOSS) ) INTEREST EXPENSE – THIRD PARTY – NET ) INTEREST INCOME – RELATED PARTY 61 NET GAIN (LOSS) ON FORWARD CONTRACTS ) ) OTHER INCOME (EXPENSE) - NET ) ) ) INCOME (LOSS) BEFORE INCOME TAXES AND EQUITY IN EARNINGS OF JOINT VENTURES ) INCOME TAX EXPENSE ) INCOME (LOSS) BEFORE EQUITY IN EARNINGS OF JOINT VENTURES ) EQUITY IN EARNINGS OF JOINT VENTURES NET INCOME (LOSS) $ ) $ $ $ Net Income (Loss) Allocated to Common Shareholders $ ) $ $ $ EARNINGS (LOSS) PER COMMON SHARE Basic $ ) $ $ $ Diluted $ ) $ $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted Century Aluminum Company Consolidated Balance Sheets (Dollars in Thousands) (Unaudited) December 31, 2011 December 31, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable - net Due from affiliates Inventories Prepaid and other current assets Total current assets Property, plant and equipment – net Due from affiliates – less current portion - Other assets Total $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable, trade $ $ Due to affiliates Accrued and other current liabilities Accrued employee benefits costs – current portion Convertible senior notes - Industrial revenue bonds Total current liabilities Senior notes payable Accrued pension benefits costs – less current portion Accrued postretirement benefits costs – less current portion Other liabilities Deferred taxes Total noncurrent liabilities Shareholders’ Equity: Series A Preferred stock (one cent par value, 5,000,000 shares authorized; 80,718and 82,515 shares issued and outstanding at December 31, 2011 and December 31, 2010, respectively) 1 1 Common stock (one cent par value, 195,000,000 shares authorized; 93,230,848 issued and 88,844,327 outstanding as of December 31, 2011; 92,771,864 shares issued and outstanding as of December 31, 2010) Additional paid-in capital Treasury stock, at cost ) - Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity Total $ $ Century Aluminum Company Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Year ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Unrealized net (gain) loss on forward contracts ) Realized benefit of contractual receivable - Accrued and other plant curtailment costs – net ) ) Lower of cost or market inventory adjustment ) Depreciation and amortization Debt discount amortization Deferred income taxes Pension and other postretirement benefits ) Stock-based compensation Non-cash loss on early extinguishment of debt - Non-cash contingent obligation - Undistributed earnings of joint ventures ) ) Change in operating assets and liabilities: Accounts receivable – net ) ) Due from affiliates ) Inventories ) ) Prepaid and other current assets ) Accounts payable, trade ) Due to affiliates ) Accrued and other current liabilities ) Other – net ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Nordural expansion ) ) Investments in and advances to joint ventures ) ) Payment received on advances from joint ventures - Proceeds from sale of property, plant and equipment Restricted and other cash deposits Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of debt ) - Repayment of contingent obligation ) - Borrowing under revolving credit facility - Repayment under revolving credit facility ) - Repurchase of common stock ) - Issuance of common stock – net 83 23 Net cash provided by (used in) financing activities ) 23 CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF YEAR $ $ Century Aluminum Company Selected Operating Data (Unaudited) SHIPMENTS – PRIMARY ALUMINUM Direct (1) Toll Metric Tons Pounds $/Pound Metric Tons Pounds Revenue 4th Quarter $ $ 3rd Quarter 2nd Quarter 1st Quarter Total $ $ 4th Quarter $ $ 3rd Quarter 2nd Quarter 1st Quarter Total $ $ (1) Does not include Toll shipments from Nordural Grundartangi
